Filed 8/28/20 In re M.P. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re M.P., et al., Persons Coming                                    B304442
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                                    (Los Angeles County
DEPARTMENT OF CHILDREN                                                Super. Ct. No. 17LJJP00167)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.G.,

         Defendant and Appellant.

      APPEAL from findings and orders of the Superior Court of
Los Angeles County. Steven E. Ipson, Judge Pro Tempore.
Affirmed.
      Julie E. Braden, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jessica S. Mitchell, Deputy County Counsel,
for Plaintiff and Respondent.
       The juvenile court asserted jurisdiction over minors M.P.
and I.P. after finding their parents have a history of domestic
violence. The court removed the children from their father’s
custody and released them to their mother. On appeal, the
children’s mother contends there is insufficient evidence
supporting the jurisdictional findings. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       M.G. (Mother) and Manuel P. (Father) have two children
together, M.P. and I.P. In August 2019, Mother called the police
and reported an incident of domestic violence with Father. At the
time, she was eight months pregnant with I.P.
       Mother told the responding police officers she and Father
had been in a relationship for four years, and they had lived
together “on and off” during that time. They were not currently
living together, and Mother had an emergency protective order
against Father. Mother, however, agreed to let Father stay at
her home for a few hours because he was having issues at his
home. Two-year-old M.P. was with his maternal grandmother
and was not home at the time.
       At some point, Mother told Father to leave, which led to an
argument. Father placed both his hands on Mother’s chest and
pushed her. Mother fell backwards and hit her head against a
door frame. Fearing for her safety, she ran out of the house and
drove down the street, where she called the police. According to
Mother, there had been prior incidents when Father pushed her
and threw items at her.
       The police arrested Father for domestic battery and
violation of a protective order. Mother refused an emergency
protective order against him.




                                2
      During the subsequent DCFS investigation, Mother
repeatedly denied that she and Father had ever had any sort of
physical altercation. According to Mother, she called the police
because she was mad at Father, and she fabricated the story that
he pushed her to ensure the police responded. Mother said her
decision to call the police was “childish.” It was also “childish” to
obtain a protective order against Father, which she had tried to
have dissolved. Mother said Father “knows how to walk away,”
is “sweet” to her, and is good with their children.
      Mother has a long and significant child welfare history
with DCFS and the juvenile court. Between 2011 and 2019, the
court sustained multiple petitions related to her three other
children, which included numerous allegations that she had an
unresolved history of domestic violence with their father. Mother
did not complete her court-ordered programs and failed to reunify
with the children, who were in the process of being permanently
placed with relatives and a foster parent.
      Father denied to DCFS that he pushed Mother or that they
had an abusive relationship. He claimed he and Mother got into
an argument and she left when he started yelling. Father told
DCFS he and Mother were “good parents” and “can sort this out.”
      Father was convicted of spousal battery in 2014. At the
time of the August 2019 incident, he was on parole for a different
offense. His parole was subsequently revoked, and he served 60
days in jail. He was released with the condition that he have no
contact with Mother.
      According to Father’s parole officer, Mother previously
obtained a restraining order against Father, but it had expired.
Father was also subject to a domestic violence restraining order
that precluded him from having contact with a different woman.




                                 3
       DCFS filed a petition asserting M.P. and I.P. are persons
described by Welfare and Institutions Code section 300,
subdivisions (a), (b)(1), and (j).1 The petition alleged Father’s
violent conduct, and in particular the August 2019 domestic
violence incident with Mother, placed the children at risk of
serious physical harm, damage, and danger.
       In response to DCFS’s intervention, both Father and
Mother enrolled in domestic violence courses. Although she had
completed similar classes in the past, Mother said this time she
was “taking it seriously” and learning a lot. DCFS described
Mother as receptive and willing to participate in services to
address its concerns about the children’s safety.
       On February 20, 2020, the juvenile court sustained the
domestic violence allegations in the petition and found the
children to be persons described by section 300, subdivision (b).
It dismissed the counts under section 300, subdivisions (a) and
(j). The court declared the children dependents, removed them
from Father’s custody, and ordered them released to Mother.
       Mother timely appealed.
                            DISCUSSION
I.     Substantial Evidence Supports the Jurisdictional
       Findings
       Mother contends there is insufficient evidence to support
the juvenile court’s jurisdictional findings under section 300,
subdivision (b). We disagree.
       “ ‘In reviewing the jurisdictional findings . . . , we look to
see if substantial evidence, contradicted or uncontradicted,
supports them. [Citation.] In making this determination, we

1     All further statutory references are to the Welfare and
Institutions Code, unless otherwise specified.



                                  4
draw all reasonable inferences from the evidence to support the
findings . . . of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.’ ” (In re R.T. (2017) 3 Cal.5th 622, 633.)
       Under section 300, subdivision (b)(1), the juvenile court
may exercise jurisdiction over a child when the child “has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness” as a result of the failure of his or
her parent to “adequately supervise or protect the child.” (§ 300,
subd. (b)(1).) It is well established that exposure to domestic
violence may serve as the basis of a jurisdictional finding under
section 300, subdivision (b)(1). (See In re R.C. (2012) 210
Cal.App.4th 930, 941; In re Daisy H. (2011) 192 Cal.App.4th 713,
717; In re E.B. (2010) 184 Cal.App.4th 568, 576, disapproved of
on other grounds by Conservatorship of O.B. (2020) 9 Cal.5th
989.) “Although ‘the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm’ [citation], the court may nevertheless
consider past events when determining whether a child presently
needs the juvenile court’s protection. [Citations.] A parent’s past
conduct is a good predictor of future behavior.” (In re T.V. (2013)
217 Cal.App.4th 126, 133, italics omitted.)
       Here, there is sufficient evidence to support jurisdiction
under section 300, subdivision (b)(1). The record shows that in
August 2019, Father forcefully pushed Mother into a doorframe
following a verbal argument. The violence was severe enough
that Mother fled her home in fear before calling the police.
She also reported this was not the first time Father was violent
with her, as he had previously pushed her and thrown items at




                                  5
her.2 Although there is no evidence that M.P. was present during
any of this violence, Mother was eight months pregnant with I.P.
during the August 2019 incident. Father’s violence against
Mother, therefore, directly placed the unborn child at substantial
risk of serious injury. (See In re Daniel B. (2014) 231 Cal.App.4th
663, 674 [domestic violence exposed unborn child to risk of
serious injury].)
       There is also ample evidence from which the juvenile court
could conclude it is likely M.P. and I.P. will be exposed to future
incidents of domestic violence. Although both parents
participated in domestic violence programs, there is nothing in
the record showing they gained meaningful insights into the risks
such violence poses to their children or how to adequately protect
them from it in the future. Indeed, as of the jurisdiction hearing,
both parents continued to deny that Father had ever used
violence against Mother. The court could have reasonably
concluded that, until Mother and Father acknowledge and
address Father’s past domestic violence, it is likely to recur.
(See In re Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“One
cannot correct a problem one fails to acknowledge.”].)
       Mother’s history of abusive relationships provides further
support for such a conclusion. Mother’s three other children were
removed from her custody in part because of domestic violence,
and she failed to reunify with them. Despite this, she maintained
a relationship with Father, even after he was physically violent
with her. The violence was apparently severe enough that


2     The juvenile court found Father’s denial and Mother’s
recantation of these allegations not credible. We defer to the
juvenile court’s findings on these issues. (See In re R.T., supra,
3 Cal.5th at p. 633.)



                                 6
Mother obtained a restraining order against him. Nonetheless,
she subsequently allowed him into her home while she was
pregnant with I.P. Then, when Father used violence against her
yet again, she refused a temporary protective order and
repeatedly denied the incident even occurred. Although it
appears Mother and Father had not had contact since the August
2019 incident, there is nothing in the record indicating either
intended to end their relationship. From this, the juvenile court
could have reasonably concluded Mother and Father would likely
continue their abusive relationship, thereby placing the children
at substantial risk of serious harm.
      We reject Mother’s suggestion that there was no reason to
believe the domestic violence would continue given a condition of
Father’s parole required he stay away from her. Mother
overlooks that Father previously violated the terms of his parole
when he violently pushed her in August 2019. Given this history,
the juvenile court could have reasonably concluded the parole
condition alone was not sufficient to protect the children.
II.   The Juvenile Court Made the Requisite Findings to
      Assert Jurisdiction Over the Children
      For the first time in her reply brief, Mother alternatively
contends jurisdiction was improper because the court failed to
find the children were “at substantial risk” of harm. Instead, at
the jurisdiction hearing, it simply noted they were “at risk” of
harm. Mother’s argument is untimely, and we may disregard it
on that basis. (See In re Luke H. (2013) 221 Cal.App.4th 1082,
1090.) It also lacks merit. Immediately after noting the children
were “at risk,” the court found they were persons described by
section 300, subdivision (b). As relevant here, that subdivision
requires “a substantial risk that the child will suffer[] serious




                               7
physical harm or illness.” (§ 300, subd. (b)(1).) We presume the
court was aware of this requirement when it made its finding.
      In re Israel T. (2018) 30 Cal.App.5th 47 (Israel T.), is
distinguishable. In that case, the juvenile court struck language
in a petition stating the children were at “ ‘substantial’ ” risk of
harm, noting it did so to “ ‘invite reversal at the Court of
Appeal.’ ” (Id. at p. 50.) The court then stated the parents did
not pose “ ‘any kind of risk to the children.’ ” (Ibid.) Here, the
juvenile court did not strike any language in the petition related
to the section 300, subdivision (b)(1) allegations; nor did it make
any statements analogous to those made by the court in Israel T.
Instead, it is clear from the entire record that the court made the
requisite findings to assert jurisdiction over the children.
                           DISPOSITION
      The findings and orders are affirmed.




                                           BIGELOW, P. J.
We concur:




                  GRIMES, J.




                  STRATTON, J.




                                 8